631 S.E.2d 830 (2006)
279 Ga. App. 637
PITTS et al.
v.
PHOEBE PUTNEY MEMORIAL HOSPITAL, INC. et al.
No. A06A0234.
Court of Appeals of Georgia.
June 6, 2006.
Ralph O. Scoccimaro, Brown, Scoccimaro & Weaver, Albany, Bryan A. Vroon, John W. Crongeyer, Vroon & Crongeyer, Atlanta, for Appellants.
Carl R. Langley, Langley & Lee, Albany, Phillip A. Bradley, Samantha M. Rein, McKenna, Long & Aldridge, Atlanta, for Appellees.
BLACKBURN, Presiding Judge.
Following the dismissal of their suit against Phoebe Putney Memorial Hospital, Inc. ("Phoebe Putney"), Bonnie Pitts, Sam *831 Farkas, and Bobby Kendricks, Sr., appeal, contending that the trial court erred in dismissing their claims for (1) breach of contract, (2) violation of the Georgia Uniform Deceptive Trade Practices Act, (3) unjust enrichment, (4) breach of fiduciary duty, and (5) declaratory and injunctive relief. Appellants' claims stem from their allegation that Phoebe Putney, which operates a non-profit hospital, charges uninsured patients more than it charges patients covered by insurance or Medicare or Medicaid. Upon a review of the record, we have determined that this case is not materially different from Cox v. Athens Regional Med. Center,[1] in which we affirmed the dismissal of identical claims made by similar plaintiffs. Therefore, we affirm the dismissal here.
Judgment affirmed.
MIKELL and ADAMS, JJ., concur.
NOTES
[1]  Cox v. Athens Regional Med. Center, 279 Ga. App. 586, 631 S.E.2d 792, 2006 WL 1460725 (2006).